Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
All rejections and objections are hereby withdrawn. Claims 1-4, 6 and 9-15 are currently pending and in condition for allowance after the examiner’s amendment below.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In addition, claims 14 and 15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Mr. Brett Stauffer on May 11, 2022.
The application has been amended as follows:
REPLACE claim 14 with the following:
14. 	(Currently Amended) A compound of formula (VI) and/or a salt thereof


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
T represents a boron derivative; 
wherein 
A is 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


,



(A1)







wherein: 
Q2 is CY1 or N;
Y1, Y2, Y3, Y4 and Y5 are independently a hydrogen atom or Y;
Q1 is C ;
Z is selected from the group consisting of hydrogen atom, C1-C8-alkyl, and C1-C8-halogenoalkyl comprising up to 9 halogen atoms that can be the same or different;
n is 0, 1, 2, 3 or 4 ;
p is 0, 1, 2, 3, 4 or 5 ;
L is NR3 or CR1R2, wherein
R1 and R2 are independently selected from the group consisting of hydrogen atom and halogen atom, 
R3 is selected from the group consisting of hydrogen atom and C1-C8-alkyl;
X is independently selected from the group consisting of halogen atom, C1-C8-alkyl, and C1-C8-halogenoalkoxy comprising up to 9 halogen atoms that can be the same or different;
Y is independently selected from the group consisting of halogen atom, hydroxyl,  C1-C8-alkyl, and C1-C8-halogenoalkyl comprising up to 9 halogen atoms that can be the same or different.


III.      Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626